Exhibit 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
                    This Executive Employment Agreement (“Agreement”), dated for
reference purposes only as of the 16th day of April, 2008, is entered into by
and between Dana Holding Corporation, a Delaware corporation, with its principal
executive office at 4500 Dorr Street, Toledo, Ohio (the “Company”), and Robert
H. Marcin, an individual, residing in Michigan (“Executive”).
                    The Company wishes to employ Executive as Chief
Administrative Officer of the Company effective as of February 4, 2008 (the
“Effective Date”), and Executive is willing to serve in such capacity under the
terms of this Agreement. Therefore, in consideration of the promises and
respective covenants and agreements of the parties herein contained, and
intending to be legally bound, the parties hereto agree as follows:

1.   Employment. The Company and Executive hereby agree that Executive will be
employed by the Company on the terms set forth in this Agreement.   2.   Term.
The employment of Executive by the Company under this Agreement commenced on the
Effective Date and shall continue until terminated as set forth in Section 5 of
this Agreement (the “Term”).   3.   Position and Duties. Executive shall serve
as Chief Administrative Officer of the Company and shall have such
responsibilities and authority commensurate with such position as may from time
to time be assigned to Executive by the Board of Directors of the Company, the
Executive Chair of the Board of Directors, and/or the Chief Executive Officer.
Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company.   4.   Compensation and Related Matters.

  4.1   Salary. The Company shall pay to Executive a salary of U.S. $500,000 per
year (the “Base Salary”), which rate may be increased from time to time in
accordance with normal business practices of the Company. The Base Salary shall
be payable by the Company in accordance with the normal payroll practices of the
Company then in effect.     4.2   Sign-On Bonus. Executive shall receive a cash
sign-on bonus in the amount of U.S. $250,000, half of which has been paid to
Executive. The Company shall pay the balance of the sign-on bonus on February 4,
2009 unless Executive has been terminated by the Company for Cause or Executive
has voluntarily terminated this Agreement without Good Reason, in which case,
Executive shall not be entitled to payment of the remainder of the sign-on bonus
but will be entitled to retain the portion of the sign-on bonus that has already
been paid.     4.3   Annual Bonus, Equity Participation and Long Term Incentive
Plan. Executive will be eligible to participate in any annual bonus, stock
equity participation and long term incentive programs generally applicable to
senior executives and as approved by the Board of Directors. Executive’s
eligibility for bonuses or other incentives under





--------------------------------------------------------------------------------



 



      any such programs will be based on the recommendation of John Devine, or
if John Devine is no longer employed by the Company or serving the Company as a
Director, the Executive Chair of the Board of Directors or the Chief Executive
Officer of the Company, subject to any other requirements applicable to such
programs.     4.4   Stock Options. The Company will award Executive, as of
April 16, 2008, stock options under the Company’s 2008 Omnibus Incentive Plan
(the “2008 Plan”) to purchase up to 255,000 shares of the Company’s common Stock
(the “Option Shares”) at an exercise price to be determined by the closing stock
price of the shares of the Company’s Common Stock as of the date of the award.
The grant of the Option Shares will be documented in the form of Nonqualified
Stock Option Agreement attached to this Agreement as Exhibit A. The grant of the
Option Shares will vest in accordance with Nonqualified Stock Option Agreement;
provided, however, that if Executive dies or becomes disabled, or in the event
of a Change in Control, any unvested Option Shares shall immediately vest and
become exercisable. For purposes of this Agreement and the Nonqualified Stock
Option Agreement, “Change in Control” shall have the meaning provided in the
2008 Plan. The terms of this Agreement will supercede and take precedence over
any terms of the Nonqualified Stock Option Agreement to the extent the terms of
the Nonqualified Stock Option Agreement are contradictory or inconsistent with
the terms of this Agreement.     4.5   Termination/Bonus. If the Company
terminates Executive’s employment without Cause or if Executive terminates for
Good Reason within eighteen (18) months of the Effective Date, Executive will be
entitled to any bonus compensation Executive would otherwise have been eligible
to receive for the twelve-month period following termination (whether or not any
applicable performance measures are achieved). If the Company terminates
Executive’s employment for Cause during the Term, Executive will not be entitled
to payment of any bonus compensation for the year in which the termination
occurred. If Executive’s employment terminates for any other reason during the
Term, Executive will at a minimum be entitled to payment of the annual bonus
compensation pro rated to the effective date of the termination.     4.6  
Temporary Living Expenses; Relocation Expenses; Home Sale Assistance. Executive
currently resides in Michigan and intends to, at least for some period of time,
maintain his family residence in Michigan during his employment with the
Company. Executive will also maintain living accommodations in the Toledo, Ohio
area and intends to ship certain household goods and/or vehicles to the Toledo,
Ohio area. As an inducement to Executive to enter into this Agreement and to
maintain the living arrangements as described above, the Company agrees to
provide Executive with the following:

  4.6.1   Temporary Housing and Living Expenses. For a period of one (1) year
commencing on the Effective Date, the Company shall provide Executive with full
access to the Company’s guest housing and shall also reimburse Executive for
Executive’s reasonable temporary living expenses in or around Toledo, Ohio.

2



--------------------------------------------------------------------------------



 



  4.6.2   Home Sale Assistance. During the Term of this Agreement, the Company
shall provide Executive with home sale assistance through the Company’s
Guaranteed Home Sale Program.     4.6.3   Shipment of Household Goods and
Automobiles. The Company shall arrange and pay for the shipment of such
household goods and vehicles that Executive has determined should be shipped
from Executive’s former residence in Michigan to the Toledo, Ohio area, as such
benefit is more specifically described in the Company’s U.S. Domestic Relocation
Policy. In addition, during the Term of this Agreement, at such time as
Executive determines to sell his residence in Michigan, the Company shall
arrange and pay for (or provide reimbursement for) the shipment of Executive’s
household goods and vehicles remaining at Executive’s residence in Michigan to
Executive’s subsequent residence. In addition, at the termination of Executive’s
employment with the Company, the Company shall arrange and pay for (or provide
reimbursement for) the shipment of Executive’s household goods and vehicles from
the Toledo, Ohio area to Executive’s subsequent residence.         The benefits
provided to Executive pursuant to this Section 4.4 shall survive the termination
of this Agreement and shall not be subject to any clawback or repayment policy
of the Company; in particular, the repayment requirements set forth in the
Company’s U.S. Domestic Relocation Policy shall not apply to Executive. To the
extent any benefits received by Executive under this Section 5.5 is imputed as
taxable income to Executive, the Company will pay Executive an additional amount
to alleviate all tax burdens associated with these benefits, including the tax
associated with such additional amounts.

  4.7   Vacation. In addition to legal holidays observed by the Company,
Executive shall be entitled to twenty (20) days of paid vacation per year, which
vacation days shall accrue and be useable by Executive in accordance with the
Company’s standard vacation policies. Upon termination of employment, the
Company will promptly pay Executive any unused vacation days.     4.8  
Expenses. During the term of Executive’s employment hereunder, Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by Executive in performing services hereunder, including all expenses of travel
and living expenses while away from home on business or at the request or and in
the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures as reasonably
established by the Company.     4.9   Other Benefits. The Company shall keep in
full force and effect, and Executive shall be entitled to participate in all of
the Company’s benefit plans, perquisites, allowances and other arrangements
generally applicable to senior executives, including (without limitation) life
and disability insurance, bonus pools, stock options and stock ownership
programs. Notwithstanding the foregoing, Executive will not participate in the
Company’s health care benefit plans. The Company shall not make any changes in
such plans and arrangements which would adversely affect Executive’s rights or

3



--------------------------------------------------------------------------------



 



      benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Company and does not result in a
proportionately greater reduction in the rights of or benefits to Executive as
compared with any other executives of the Company.

5.   Termination

  5.1   Termination Without Cause. Either party may terminate this Agreement
without Cause by giving to the other party thirty (30) days written notice.    
5.2   Termination Upon Death or Disability. Executive’s employment hereunder
shall terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of six consecutive months,
and within thirty (30) days after written notice of termination is given (which
may occur before or after the end of such [six]-month period), Executive shall
not have returned to the performance of his duties hereunder on a full-time
basis, the Company may terminate Executive’s employment hereunder.     5.3  
Termination by the Company For Cause. The Company may terminate this Agreement
for “Cause” at any time. For purposes of this Agreement “Cause” shall mean and
include: (i) a material misappropriation of any monies or assets or properties
of the Company; (ii) a material breach by Executive of the terms of this
Agreement that has not been cured within thirty (30) days after written notice
to Executive of the breach, which notice shall specify the breach and the nature
of conduct necessary to cure such breach; (iii) the conviction of, or plea of
guilty or nolo contendere, by Executive to a felony or to any criminal offense
involving Executive’s moral turpitude; or (iv) willful misconduct of Executive
in connection with the material duties required by this Agreement.     5.4  
Termination by Executive For Good Reason. Executive may terminate this Agreement
for “Good Reason” at any time. Good Reason shall include (a) any material
adverse change by the Company in Executive’s title, position, authority or
reporting relationships with the Company; (b) the Company’s requirement that
Executive relocate to a location in excess of fifty (50) miles from the
Company’s current office location or from any future office location acceptable
to Executive; or (c) any material breach by the Company of this Agreement which
is not cured within thirty (30) days of written notice thereof by Executive to
the Company, which notice shall specify the breach and the nature of conduct
necessary to cure such breach.     5.5   Severance Pay. If within eighteen
(18) months of the Effective Date, (i) the Company terminates this Agreement
without Cause under Section 6.1, or (ii) Executive terminates this Agreement for
Good Reason under Section 6.4, or (iii) there is a Change in Control, Executive
shall be entitled to receive Severance Pay from the Company for a period of
twelve (12) months following such termination. The amount of Severance Pay to be
paid to Executive each month shall be equal to Executive’s monthly salary under
Section 5.1 at the time the Agreement is terminated, less applicable payroll tax

4



--------------------------------------------------------------------------------



 



      withholding. In addition, Executive shall be entitled to receive payment
for the bonus compensation as provided in Section 4.3. Severance Pay shall be
due and payable regardless of whether or not Executive becomes employed during
such 12-month period. If after eighteen (18) months of the Effective Date, the
Company terminates this Agreement without Cause under Section 6.1 or Executive
terminates this Agreement for Good Reason under Section 6.4 or there is a Change
in Control, Executive shall be entitled to receive Severance Pay in accordance
with the Company’s standard policy in effect at that time.     5.6   Return of
Company Property Following Termination. Upon termination for whatever reason,
Executive shall return all books, documents, papers, materials and any other
property, including any Company vehicles (including the documentation pertaining
thereto) which relates to the business of the Company (or any subsidiary,
affiliated, or holding companies) which may be in Executive’s possession or
under Executive’s power or control.

6.   Confidentiality. Executive covenants and agrees that he shall not, at any
time during or following the term of his employment hereunder, directly or
indirectly divulge or disclose, to any person not employed by the Company or not
engaged to render services to the Company, except as reasonably appropriate to
discharge Executive’s responsibilities under this Agreement, any confidential
information of the Company which has been obtained by or disclosed to him as a
result of his employment by the Company, including without limitation,
information relating to the finances, strategy, organization, operations,
inventions, processes, formulae, plans, devices, compilations of information,
methods of distribution, customers, suppliers, client relationships, marketing
strategies or other trade secrets of the Company; provided, however, that this
provision shall not preclude Executive from use or disclosure of information
known generally to the public or from disclosure required by law or court order,
if, in the case of such required disclosure, Executive has given the Company
reasonable prior notice in order to permit the Company to take steps to protect
the information from public disclosure. In the event of a breach or threatened
breach by Executive of any of the provisions of this paragraph, the Company, in
addition to and not limitation of any rights, remedies or damages available to
the Company at law or in equity, shall be entitled to a permanent injunction in
order to prevent or to restrain any such breach by Executive, or by Executive’s
partners, agents, representatives, servants, employers, Executive and/or any and
all persons directly or indirectly acting for or with him.   7.  
Indemnification; Insurance. To the fullest extent permitted by the Company’s
charter documents and applicable law, the Company agrees to defend and indemnify
Executive and hold Executive harmless against any liability that Executive incur
within the scope of his service as an officer and director of the Company. The
Company further agrees to use commercially reasonable efforts to purchase and
maintain adequate Directors’ and Officers’ liability insurance. The terms
applicable to the Company’s indemnification and insurance obligations are more
fully set forth in the Director and Officer Indemnification Agreement between
the Company and Executive entered as of the Effective Date of this Agreement and
attached to this Agreement as Exhibit 2.

5



--------------------------------------------------------------------------------



 



8.   Reasonable Cooperation. The executive agrees to make himself reasonably
available to, and to cooperate with the Company and its attorney concerning any
pending and future investigations or litigation matters arising out of or
relating to his employment with the Company or other matters concerning the
Company about which the Executive had or has knowledge or involvement.
Cooperation for purposes of this provision will include but not be limited to i)
making himself reasonably available for interviews and discussion with the
Company’s counsel as well as depositions and testimony, ii) assisting the
Company in the presentation of its position in an investigation or
administrative proceeding and cooperating fully in the development and
presentation of such defense or position.   9.   Change in Control Agreements.
The Company shall include Executive in any future change in control agreements
applicable to any executive officer or director of the Company.   10.   Notice.
For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.   11.   Miscellaneous.

  11.1   The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.     11.2  
Sections 4.2, 4.3, 4.4, 5.5, 6, and 7 of this Agreement shall remain in full
force and effect and shall survive the termination of this Agreement.     11.3  
In any action undertaken to enforce the terms of this Agreement, the prevailing
party shall be reimbursed by the non-prevailing party for such prevailing
party’s reasonable attorneys’ fees and expenses, including the costs of
enforcing a judgment.     11.4   It is the intent of the parties that this
Agreement be administered so as to comply with Section 409A of the Internal
Revenue code and all applicable regulations. The parties intend that any payment
due hereunder shall be delayed as deemed reasonably necessary by counsel for the
Company in order to avoid 409A penalties.

12.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

                    IN WITNESS WHEREOF, the parties have executed this Agreement
on the date first above written.

6



--------------------------------------------------------------------------------



 



                  Dana Holding Corporation            
 
               
By:
  /s/ John M. Devine       /s/ Robert H. Marcin    
 
               
 
  Name: John M. Devine       Robert H. Marcin    
 
               
 
  Title: Executive Chairman            

7